Citation Nr: 1828967	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) for the Army National Guard from July 2005 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2016, the Appellant testified before a Decision Review Officer (DRO) at the RO. A transcript of the hearing is in the claims file.  The Appellant was also scheduled for a Board videoconference hearing in October 2016.  However, he withdrew his request that same month.

The case was previously before the Board in January 2018 and remanded.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. The Appellant does not have a hearing disability related to his military service.  

2.  Tinnitus is not related to noise exposure in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met.  38 U.S.C.  §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2017). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.  §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant contends that his hearing loss and tinnitus are a result of his duties while serving on a period of ACDUTRA in the Army National Guard.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366(Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004)).

Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101 (24) (2012); 38 C.F.R. § 3.6 (a) (2017). ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  INACDUTRA is duty other than full-time duty prescribed for Reserves. 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).

Service connection may also be warranted on a presumptive basis for certain chronic diseases, such as sensorineural hearing loss and tinnitus, if the disease manifests to a compensable degree within one year of separation from 90 days of active service.  See 38 U.S.C.A. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  However, these provisions are not applicable to ACDUTRA and INACDUTRA periods.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The Appellant has been diagnosed with bilateral hearing loss.  He also reports the presence of tinnitus.

As to the in-service incurrence, the Appellant stated that he was learning how to work on helicopters when he was attending his monthly National Guard drills before he left for basic combat training.  At that time, he stated that he was around loud noise associated with helicopters with no hearing protection.  See January 2016 DRO hearing.  The service treatment records for the period of ACDUTRA do not reflect any complaints of hearing loss or ringing of the ears.

Turning to the medical evidence at hand, the Appellant attended a VA examination in June 2013.  Following the examination, the examiner indicated that she reviewed the Appellant's service records.  The examiner opined that the Appellant's hearing loss and tinnitus are not related to noise exposure. She explained that the service records indicate grossly normal hearing bilaterally during military service.  The Appellant reported onset of tinnitus in service, but was unable to recall a specific event proximate to onset. She further noted that the configuration of the Appellant's low frequency hearing loss is not consistent with noise exposure and explained that hearing loss caused by noise exposure would present as a high frequency sensorineural hearing loss.  The examiner also indicated that the tinnitus is etiologically related to the hearing loss.  

The Board finds this opinion to be highly probative because the examiner reviewed the Veteran's service medical records, interviewed the Veteran, and examined him before she rendered an opinion regarding the etiology of his bilateral hearing loss and tinnitus.  See Davidson, supra.  

The Appellant submitted an audio examination from a private doctor.  The report shows the doctor diagnosed the Appellant with mild sensorineural hearing loss and noted that he complained of tinnitus and difficulty hearing with a history of military and occupational noise exposure without hearing protection.  The report did not contain an opinion regarding the nature and etiology of his bilateral hearing loss and tinnitus.  

At his DRO hearing, the Appellant testified that he first noticed the ringing in his ears when he first got out.  He also stated that it was after being around helicopters and after a couple of drills in service.  He reported that the ringing is periodic, not consistent.

The Appellant is considered competent to report on observable problems, such as hearing loss and tinnitus, because this symptom is observable by a lay person.  See Kahana, supra.  However, he is not competent to provide a medical opinion as to the origins of his present hearing loss and tinnitus disabilities because such an opinion requires medical expertise which he do not have.  As such, the Board places little probative weight on the Appellant's statements.  See Davidson, supra; Kahana, supra. Even if his assertions were competent, they would be outweighed by the more probative, and unfavorable, nexus opinion provided by the VA examiner who is a licensed audiologist and has the clinical expertise and training to render medical opinions on the etiology of audiological conditions. The examiner clearly indicated that the hearing loss did not have onset in service and is not related to noise exposure.  As she also opined that the tinnitus is a result of the hearing loss, which is unrelated to service, it follows that tinnitus is also not related to the reported noise exposure during ACDUTRA.  There is no other competent medical evidence to the contrary.

In sum, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted as the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.


REMAND

The Appellant seeks service connection for PTSD and non-PTSD psychiatric disorders.

Initially, the Board notes that the record does not reflect, and the Appellant does not contend, that he engaged in combat with the enemy, has a combat-related stressor, or has a non-combat-stressor related to fear of hostile military or terrorist activity.  Thus, the provisions of 38 U.S.C.A. § 1154 (b) and 38 C.F.R. §§ 3.304 (f)(2) and (3) are not applicable regarding the claim for PTSD.

On his February 2013 VA Form 21-0781, the Appellant reported that his drill sergeant "played head games" with him to scare him while he was awaiting discharge and made him cry.  The Appellant testified in January 2016 that while stationed at Fort Jackson, a drill sergeant made him get on a truck headed for boot camp against doctor's orders.  He reports that he was very afraid and after the sergeant told him to disembark he began to cry.  He asserts he has had difficulty with confrontations, and has had psychiatric problems since that incident. 

Service treatment records for the period of ACDUTRA in question are negative for any psychiatric symptoms or diagnoses. Personnel records do not reflect any official report of psychiatric difficulties in service.  There is no independent, corroborative evidence of this incident in the record.  

The United States Court of Appeals for Veterans Claims (Court) has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304 (f)(3) are applicable.  VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment. See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  

The Appellant essentially contends that he experienced a personal assault during ACDUTRA due to harassment by a drill sergeant.  The Appellant reported that he had a plate in his head since birth and was told that a blow to his head (which could happen during the rigors of Army boot camp) could prove fatal.  He is essentially asserting that the drill sergeant threatened him with bodily harm as he believed being sent to boot camp could result bodily harm or death because of the plate in his head.

The Appellant is presently diagnosed with several psychiatric disorders, including PTSD.  He has identified an in-service event that he believes was traumatic, but there is insufficient evidence to decide the case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a VA examination would be helpful.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Appellant is notified that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 

2.  After obtaining authorizations from the Appellant, associate with the claims file any outstanding private treatment records from March 31, 2016.

3.  Schedule the Appellant for a VA examination to determine the nature and etiology of his psychiatric disorders.  The claims file, AND A COPY OF THE REMAND, should be made available to and reviewed by the examiner.  The examiner should address the following questions:

a) Please identify all current psychiatric disorders.

b) The examiner should determine whether the Appellant has met the criteria for a diagnosis of PTSD. If so, the examiner is requested to identify the in-service stressor(s) that support the diagnosis. 

Does the record reflect that an in-service personal assault occurred in this case? If it is the examiner's opinion that a personal assault occurred as described, the examiner should specifically identify what markers this opinion is based upon. 

In providing the requested opinion, the examiner's attention is directed to the January 2016 hearing transcript as well as the VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, for further details of the reported in-service event.

c) Is it at least as likely as not (50 percent or greater probability) that the Appellant has a current psychiatric disorder other than PTSD, which manifested during his period of ACDUTRA service from July 2005 to September 2005, or is otherwise related to that period of service? 

In providing the requested opinion, the examiner should consider the Appellant's assertion regarding the observable symptoms he has experienced during and after ACDUTRA.  The examiner's attention is directed to the January 2016 hearing transcript as well as the VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, for further details of the reported in-service events.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the claim.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued to the Appellant and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


